       EXHIBIT 10.9


Charles
Huang                                                                                                7
April 2009
Executive Vice President,
Chief Technical Officer
 
Subject: Executive Employment Transition Agreement-REVISED
 
Dear Charlie;


This is to confirm our discussion and agreement regarding your transition over
the next three
years.
 
1.  
Effective 4/6/2009, your current base salary of $252,597 annual will be reduced
to $168,482 annual. Your title will become Executive Vice President, Chief
Technical Officer Emeritus. Your Corporate Bonus will be based on the successful
outcome of the Kunshan project. Your bonus will be the lower of 10% of the sales
price of the Kunshan facility, or $500,000. Your short term incentive in the
years 2010,2011, and 2012 will be predicated on finding suitable projects during
those years. You will continue to be eligible for all medical, dental, and other
benefits provided to all Executives. You will be eligible for the annual Long
Term Incentive grants (in 2010,2011, and 2012) as provided to the Executive team
based on your salary in effect at the time of grants.



2.  
Effective 1/1/2010 (or the start of the first pay period in 2010), your base
salary will be reduced to $126,299 annual. In lieu of the lump sum severance
payment of six months pay which is specified in your Employment Agreement dated
25 July 2000 as amended, you will receive this new salary for calendar year
2010. You will continue to be eligible for all medical, dental, and other
benefits provided to all Executives.



3.  
Effective 1/1/2011 (or the start of the first pay period in 2011) your base
salary will remain at $126,299 annual. In lieu of the standard separation
severance payment that is specified in your Employment Agreement dated 25 July
2000 as amended, you receive this salary for calendar year 2011 and 2012. You
will continue to be eligible for all medical, dental, and other benefits
provided to all Executives.



4.  
Effective 12/31/2012, you will officially retire and all Company sponsored
benefits and compensation will end.





5.  
In addition to the provisions set forth in this document, your employment will
be governed by the policies and procedures outlined in the Employee Handbook, as
amended from time to time.



The terms and conditions of this Agreement are to be private and confidential,
and you agree not to disclose any of these terms and conditions to any person
except your spouse, your attorney or your tax advisor, unless disclosure is
necessary to carry out the terms of this Agreement, or to supply information to
any taxing authority, or is otherwise required by law.




Please sign this agreement and return the original document to John Warren, no
later than Friday, 10 April 2009. If you should have any questions, please
contact me.




Signatures
 
/s/ John E. Warren III
/s/ Charles Huang
John E. Warren, III
Charles Huang
Vice President, Worldwide Human Resources and Corporate Services
Executive Vice President,  Chief Technical Officer Emeritus
   



 
 

--------------------------------------------------------------------------------

 



AMENDMENT TO EMPLOYMENT AGREEMENT
 
AMENDMENT TO EMPLOYMENT AGREEMENT ("Amendment") dated as of  December 17, 2008
("Amendment Effective Date") between ANADIGICS, Inc. (the "Corporation") and
Charles Huang (the "Executive").
 
WHEREAS, the Corporation and the Executive are parties to an Employment
Agreement dated as of July 25, 2000 and [related] Amendments to the Employment
Agreement (the Employment Agreement together with the Amendments constitute the
"Agreement");
 
WHEREAS, the Corporation and the Executive wish to amend the Agreement as set
forth herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Corporation and the Executive hereby agree as follows:
 
1.           Section 3 of the Agreement shall be amended to read in its entirety
as follows:
 
"In consideration of past and continuing service to the Corporation, in the
event that  within one year following a "change-of-control" (as defined in Annex
A hereto) your employment is terminated due to (i) involuntary termination by
the Corporation without Cause or (ii) your voluntary resignation from the
Corporation due to a material reduction in responsibilities and duties
associated with your position or a material reduction in compensation (base
salary plus bonus opportunity) without your prior express written consent, you
shall receive, subject to the notice requirement and the Corporation's cure
right set forth below, (a) 6 months of base salary (payable in equal bi-weekly
installments) and payment of  the semi -annual bonus at 100% of target (paid at
the corporation's regular scheduled semi-annual bonus payment date); (b) up to
an additional six months of base salary (payable in equal bi-weekly installments
during the Post-Employment Period (as defined below) solely during any portion
of the Post-Employment period that you remain unemployed) and payment of the
semi-annual bonus at target (paid at the Corporation's first regularly scheduled
semi- annual bonus payment date following the Post-Employment Period solely if
you remain unemployed during the Post-Employment Period); (c) payment of the
semi-annual bonus for the period during which termination occurs (at 100% of
target prorated for the number of complete months worked in that period) to be
paid within 60 days from the date of termination of employment, (d) continuation
for one year from date of termination of all current medical, and dental
insurance benefits or until coverage by a new employer, whichever occurs first,
(e) executive outplacement services for up to six months, and (f) immediate
vesting of all stock options previously or hereafter issued under the
Corporation's 1997 Long Term Incentive and Share Award Plan for Employees and
the 1995 Long Term Incentive and Share Award Plan for Officers, as the same may
be amended from time to time, to the extent such stock options have not vested
as of such date, which stock options shall continue to be exercisable, with
respect to options granted prior to October 31, 1998 for 90 days, and for
options granted subsequent to October 31, 1998, for twelve (12) months following
the date of involuntary or voluntary termination as described above, but not
beyond the original term of the option. It shall be a condition precedent to the
your right to voluntarily terminate your employment pursuant to clause (ii) of
this Section 3 that you shall first have given the Corporation written notice
that an event or condition set forth in clause (ii) has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the executive of his right to
terminate as a result of such event or condition. If a period of thirty (30)
days from the giving of such written notice elapses without the Corporation
having effectively cured or remedied such event or condition during such 30-day
period, you will have the right to voluntarily resign from the Corporation,
provided that the termination of your employment due to such event or condition
must occur not later than one hundred eighty (180) days following the initial
existence of the event or condition set forth in clause (ii). The
'Post-Employment Period' is the period commencing on the 6 month anniversary of
the date of termination of employment and ending on the 12 month anniversary of
the date of termination of employment.
 
If your employment is involuntarily terminated by the Corporation without
'Cause,' absent a change in control, you will be eligible to receive a retention
payment of six months base salary plus any additional payments as determined in
the sole discretion of the Corporation, such payments to be made in a lump sum
within 60 days of termination of your employment. 'Cause' shall mean: (a)
un-authorized use or disclosure of confidential information of the Corporation
in violation of Section 4(c) hereof; (b) a conviction of, or a plea of 'guilty'
or 'no contest' to, a felony under the laws of the United States of America or
any state thereof; (c) embezzlement or misappropriation of the assets of the
Corporation; or (d) misconduct or gross negligence in the performance of duties
assigned to the executive employee under this Agreement.
 
Payment of any compensation and benefits under this Employment Agreement is
contingent upon execution within 50 days following the date of termination of
the ANADIGICS standard Separation and Release Agreement between the Corporation
and the Executive."
 
2.           Section 8 is added to the Agreement and reads in its entirety as
follows:
 
"(a)           It is intended that this Agreement will comply with Section 409A
of the Internal  Revenue Code of 1986, as amended (the "Code") and any
regulations and guidelines promulgated thereunder (collectively, "Section
409A"), to the extent the Agreement is subject thereto, and the Agreement shall
be interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A, the parties
hereto will negotiate in good faith to amend the Agreement in a manner that
preserves the original intent of the parties to the extent reasonably possible.
No action or failure to act pursuant to this Section 8 shall subject the
Corporation to any claim, li ability, or expense, and the Corporation shall not
have any obligation to indemnify or otherwise protect Executive from the
obligation to pay any taxes, interest or penalties pursuant to Section 409A.
 
(b)           Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed on the date of his "separation from service" (within the
meaning of Treas. Reg. Section 1.409A-l(h) with the Corporation to be a
"specified employee" (within the meaning of Treas. Reg. Section 1.409A-l(i),
then with regard to any payment or benefit that is considered deferred
compensation under Section 409A payable on account of a "separation from
service" that is required to be delayed pursuant to Section 409A(a)(2)(B) of the
Code (after taking into account any applicable exceptions to such requirement),
such payment or benefit shall be made or provided on the date that is the
earlier of (i) the expiration of the six (6)-month period measured from the date
of Executive's "separation from service," or (ii) the date of Executive's death
(the "Delay Period").  Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 8 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to Executive in a lump sum and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment, references to
Executive's "termination of employment" (and corollary terms) with the
Corporation shall be construed to refer to Executive's "separation from service"
(within the meaning of Treas. Reg. Section 1.409A-l(h) with the Corporation.
 
(c)           With respect to any reimbursement or in-kind benefit arrangements
of the Corporation and its subsidiaries that constitute deferred compensation
for purposes of Section 409A, except as otherwise permitted by Section 409A, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement, or in-kind benefits provided, under any such arrangement in one
calendar year may not affect the amount eligible for reimbursement, or in-kind
benefits to be provided, under such arrangement in any other calendar year
(except that the health and dental plans may impose a limit on the amount that
may be reimbursed or paid), (ii) any reimbursement must be made on or before the
last day of the calendar year following the calendar year in which the expense
was incurred, and (iii) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within thirty (30) days after termination of
employment"), the actual date of payment within the specified period shall be
within the sole discretion of the Corporation. Whenever payments under this
Agreement are to be made in installments, each such installment shall be deemed
to be a separate payment for purposes of Section 409A."
 
3.           Except as set forth herein, the Agreement shall continue in full
force and effect in accordance with its terms.
 
4.           This Amendment may be executed simultaneously in two or more
counterparts, anyone of which need not contain the signatures of more than one
party, but all of which counterparts taken together will constitute one and the
same agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 


ANADIGICS,Inc.


Signatures
 
/s/ John E. Warren III
/s/ Charles Huang
John E. Warren, III
Charles Huang
Vice President, Worldwide Human Resources and Corporate Services
Executive Vice President,  Chief Technical Officer
   



Annex A
 
Change In Control
 
Change in Control. A Change in Control of the Corporation shall be deemed to
have occurred if (i) any "Person" as such term is used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the "Exchange Act")
(other than the Corporation, any trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation, or any corporation owned,
directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation), is or
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Corporation representing more
than 50% of the combined voting power of the Corporation's then outstanding
securities, (ii) during any 12-month period (not including any period prior to
the execution of this Agreement), individuals who at the beginning of such
period constituted the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subclauses (i), (iii) or (iv) of this
paragraph) whose election by the Board or nomination for election by the
Corporation's stockholders was approved by a vote of at least 66-2/3% of the
members of the Board then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof, (iii) the Corporation's stockholders approve a merger or consolidation
of the Corporation with any other corporation, other than (A) a merger or
consolidation which would result in the voting securities of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Corporation or such surviving entity outstanding immediately
after such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no "person" (as defined above) acquires more than 50% of the combined
voting power of the Corporation's then outstanding securities,  or (iv) the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
all or substantially all of the Corporation's assets.
 
 

 
 

--------------------------------------------------------------------------------

 

Amendment To
Employment Agreement
 
 
This Amendment dated as of 14 June 2005 (the "Amendment") to the Employment
Agreement (the "Agreement") dated as of 25 July 2000 by and between ANADIGICS,
Inc., a Delaware corporation (the "Corporation"), and Charles Huang (the
"Executive"), is made and entered into by and between the Corporation and the
Executive. Unless otherwise defined herein, capitalized terms have the same
meanings as in the Agreement.
 
 
WHEREAS, the Corporation is considering various strategic alternatives,
 
NOW, THEREFORE, inconsideration of the mutual premises and agreements set forth
herein, the Corporation and the Executive agreement that the Agreement is hereby
amended as follows:


"If your employment is involuntarily terminated by the Company without "Cause",
whereby "Cause" is as specified in your Employment Agreement, absent a change in
control, you will be eligible for the standard separation agreement, release,
and payment, plus a lump-sum retention payment of six months base salary."


Signatures:
 


Signatures
 
/s/ Bami Bastani
/s/ Charles Huang
Bami Bastani
Charles Huang
President and CEO
Executive Vice President,  Chief Technology Officer
June 14, 2005 June 15, 2005



 
 
 
 
